

115 HRES 1057 IH: Calling on Burma’s civilian leader, Aung San Suu Kyi, to release two jailed journalists reporting on violence inflicted upon that nation’s Rohingya population.
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1057IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Mr. Levin submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on Burma’s civilian leader, Aung San Suu Kyi, to release two jailed journalists reporting
			 on violence inflicted upon that nation’s Rohingya population.
	
 Whereas a recent fact-finding mission of the United Nations found that Burma’s Rohingya Muslim population has been subjected to systemic oppression culminating in so-called clearance operations that targeted and terrorized the entire Rohingya population;
 Whereas these operations were conducted by Burmese soldiers and security forces and constituted a human rights catastrophe according to the United Nation’s fact-finding report, which called for holding senior Burmese military commanders accountable for genocide and crimes against humanity;
 Whereas the United Nations report found such crimes included murder, imprisonment, torture, rape, sexual slavery, and other forms of sexual violence;
 Whereas dozens of Rohingya villages have been burned and bulldozed out of existence; Whereas as result of this violence, persecution, and destruction, nearly 725,000 Rohingya had fled to Bangladesh by mid-August 2018;
 Whereas the United Nations report found that the head of Burma’s civilian government, Aung San Suu Kyi, has failed to use her position or moral authority to protect the Rohingya, and that civilian authorities have instead spread false narratives about the atrocities committed against the Rohingya;
 Whereas, on March 8, 2018, a senior Burmese official, National Security Advisor U Thaung Tun, reportedly made a series of comments designed to deny or downplay any violence and atrocities against Rohingya Muslims, saying the vast majority remain in Burma, and if it was genocide, they would all be driven out;
 Whereas some brave journalists have attempted to uncover the truth about atrocities committed against the Rohingya;
 Whereas two such reporters, Wa Lone and Kyaw Soe Oo of Reuters, were recently sentenced to seven years in prison in Burma for violating state secrets laws in response to their efforts to report on the persecution of Rohingya Muslims;
 Whereas the Burmese police captain involved in their arrest reportedly admitted during the trial that his superior ordered him to entrap the journalists;
 Whereas United States Ambassador to the United Nations Nikki Haley called these convictions another terrible stain on Burma; and Whereas attempting to silence the duty of the press to uncover the truth is anti-democratic and only further fuels state-sanctioned oppression: Now, therefore, be it
	
 That the House of Representatives— (1)condemns all efforts to suppress information related to the oppression and violence inflicted upon Burma’s Rohingya civilians; and
 (2)calls on the leader of Burma’s civilian government, Aung San Suu Kyi, to immediately and unconditionally release the two jailed journalists, Wa Lone and Kyaw Soe Oo, by exercising her power to order a presidential amnesty.
			